Case 2:17-cr-01311-DGC Document 81-4 Filed 08/14/19 Page 1 of 6

United States of America v. Anthony Espinosa Gonzales

2:17-cr-01311-DGC

Exhibit 4

 
Case 2:17-cr-01311-DGC Document 81-4 Filed 08/14/19 Page 2 of 6

UNIVERSITY OF MASSACHUSETTS

AMHERST Office af the General Counsel
309 Whitmore Administration Building yoice: 413.545.2204
Amherst, MA 01003-9313 fax: 413.545.3138

 

www.nlassachusetts.eduf
office_of_the general_counsel

November 20, 2017

Office of the Clerk
Superior Court of Arizona
Maricopa County

201 W. Jefferson Street
Phoenix, AZ 35003

RE; State of Arizona y, Thomas William Tolworthy
CR2015-119746-001

Dear Madam/Sir:

Enclosed for filing please find the Motion of the University Of Massachusetts To Reconsider the
Coutt’s Order of 19 September 2017.

Thank you for your attention to this matter,

  

Vf L.

‘Brian W. Burke
Senior Counsel

Enclosure
ce! Jessica Spargo

t

The University of Massachusetts fs an Affirmative Actlon/Equal Opportunity Institution

 
Case 2:17-cr-01311-DGC ‘Document 81-4 Filed 08/14/19 Page 3 of 6

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
MARICOPA COUNTY.

State of Arizona,
No. CR2015-119746-001
Plaintiff
v.

Thomas W. Tolworthy (001),

Defendant

 

MOTION OF UNIVERSITY OF MASSACHUSETTS TO RECONSIDER
ORDER OF 19 SEPTEMBER 2017
Now comes the University of Massachusetts (“the University”), and hereby respectfully

moves the court to reconsider its order of September 19, 2017 for the reasons outlined below.

On September 19, 2017, the Hon. Mark H. Brain ordered the University of Massachusetts
Ambexst produce the computer software Torrential Downpour to Maricopa County Public
Defender Jessica Spargo. The University respectfully requests that the court reconsider its order

for the reasons outlined below. As grounds for this Motion, the University states the following.

1. The order does not comply with the Uniform Act To Secure the Attendance of Witnesses
From Without a State in Criminal Proceedings, coditied in Sections 13A to 13D of chapter 233
of the Massachusetts General Laws, and its cognate Arizona statute at A.R.S. §§ 13-4091 to 13-

4096, The Uniform Act requires that (1) a judge of the requesting state must certify that a

 
Case 2:17-cr-01311-DGC Document 81-4 Filed 08/14/19 Page 4 of 6

criminal proceeding or a Grand Jury investigation is pending in that state, (2) the requesting state
judge must also certify that a Massachusetts resident is a matezial and necessary witness; (3)
after receiving the out-of-state certificate, a Massachusetts Superior Court judge sitting in the
county, or the justice or a special justice of the district court in the judicial district, in which such
person is located, must hold a heating to determine whether compelling the witness’ attendance
will cause him or her undue hardship and to determine whether the Massachusetts witness is
material and necessary to the out-of-state proceeding; and (4) if the Massachusetts judge or
justice so determines he shall issue a summons, including either a subpoena or order vequiting
the appearance of a witness in the requesting state. Massachusetts case law has analogized the
power to compel the production of documents to the power to compel the testimony of a wittiess,
and would likely regard the Order in this case to fall within the Uniform Act, See In.re Grand
Jury of State of N.Y., 8 Mass. App. Ct, 760, 762 (1979). Itis the University’s position that the
intent and effect of the Uniform Act is to allow the University a hearlug before a Massachuselts
judge before it is required to produce valuable intellectual property held by the institution or its

faculty.

2. Providing the intellectual property to the defendant in this case will destroy its value to
the University and its faculty researcher. The University has received funding from the U.S.
Department of Justice since 2008 for the development of software tools to perinit detection of |
peer-to-peer sharing of child pornography. Most recently, the University’s faculty researcher has
conducted this work on a $440,000 annual grant from the Federal Bureau of Investigation.
Revealing the software code could diminish its value as a law enforcement tool and potentially
end funding for a valuable line of rescarch for the University and its faculty, Under federal -

*,
hed,

 
Case 2:17-cr-01311-DGC Document 81-4 Filed 08/14/19 Page 5 of 6

regulations copyright to the software is held by the University or faculty member, subject to a
nonexchisive license to the DOT, See 2 CFR 200,315 and sections cited therein. Thus far, the
University has never given out the source code to the Softwate, except fo the project manager at

the FBI for validation purposes,

3, Finally, related to the above, the University points out that the Software serves an
important law enforcement purpose, Currently, the software is in use by the FBI and in every
state in the US, including all 61 instances of the Internet Crimes Against Children Task Force.
Releasing it to public view would frustrate public policy and impede law enforcement’s ability to
deter peer-to-peer shating of child pornography. The University believes that before it is
required to release the software beyond its distribution ta date to law enforcement, the FBI, as
. funding agency, should be piven an opportunity to weigh in on the matter,
CONCLUSION |

WHEREFORE, for the above-stated reasons, the University of Massachusetts

respectfully requests that this court reconsider its order compelling the University to produce the

software to the defendant in this case.

Respectfully submitted,
UNIVERSITY OF MASSACHUSETTS,

 

Senior Counsel - Amherst
BBOHG33048
309 Whitmore Administration Building
Universlty of Massachusetts
181 Presidents Drive
Amherst, WA 01003
Dated: Novermber 20,2017 Tel: 413/545-2204

bwburke@umass.edu

 
Case 2:17-cr-01311-DGC Document 81-4 Filed 08/14/19 Page 6 of 6

CERTIFICATE OF SERVICE

, Brian W. Burke, counsel for the University of Massachusetts, hereby certify that on November
20, 2017, a true copy of the above Motion for Reconsideration was served by U.S. Mail upon
JESSICA SPARGO, MARICOPA COUNTY PUBLIC DEFENDER, 620 W. JACKSON

STRERT, SUITE 4015, PHORNIX, AZ 85003.
Wf.

eo? eH
Brian W. Burke

   

 

 
